DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant should remove the text of dependent claim 8 since it is canceled. See 37 C.F.R. 1.121(c)(4)(i).
Applicant is advised that the Notice of Allowance mailed 11 February 2022 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 5, 7, 9, 12, 19–21, 28, 29, 31, 42–49, 52, 53, and 58–62 are considered unpatentable for the reasons indicated below.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 9, 12, 19–21, 28, 29, 31, 42–49, 52, 53, and 58–62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Section (c) of claim 5 recites, “at least one outwardly extending convex protrusion.” Although the original disclosure shows protrusions that happen to be convex (figs. 10A, 12F), the original disclosure does not provide adequate support for “convex” protrusions generically. The term “convex” should be struck from the claim, and Applicant may use terms from the original disclosure, such as “dot” or “wart.”
Claims 7, 9, 12, 19–21, 28, 29, 31, 42–49, 52, 53, and 58–62 are rejected due to dependency upon, or incorporation of, rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 12, 19, 20, 42, and 58 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Martin et al. (WO 2018/019570 A1).
Claim 5: Martin discloses a wedge-shaped packet (1) comprising:
one or more ingestible materials (pg. 15, ln. 15, “beverage ingredients”), and wherein the packet is configured for use in a dispensing unit of a portable fluid dispensing apparatus (this functional language does not require that the packet adopt any particular structure and does not practically limit the structure, see MPEP § 2114.I.),
a flat, wedge-shaped lidstock (13) for access to one or more of the ingestible materials, and
at least one outwardly extending convex protrusion (128 is curved or rounded outwardly) that is configured to engage the dispensing unit (like above, MPEP § 2114.I.) and adjacent to the wedge-shaped lidstock (ascertainable from at least fig. 1).
Commentary: Applicant may appreciate the broader and narrower definitions of “convex,” understanding that the claim is given the broadest, most reasonable interpretation.
Dictionary.com: having a surface that is curved or rounded outward
TheFreeDictionary.com: having a surface or boundary that curves or bulges outward, as the exterior of a sphere
Cambridge Dictionary: curved or swelling out
Collins Dictionary: something that curves outward in the middle
Oxford Dictionaries: having an outline or surface curved like the exterior of a circle or sphere.
Claim 12: Martin discloses its packet having a wedge-shape through an entire dimension length of the packet (see figs. 1–2).
Claim 19: Martin discloses its packet being thermoformed (pg. 15, ln. 10, “thermoformed”).
Claim 20: Martin fairly discloses an aspect ratio of its thermoformed packet being greater than 1:1 (fig. 3A clearly suggests one dimension being greater than another).
Claim 42: Martin discloses a flange (125) and a packet bottom (top of fig. 5), wherein the packet comprises the flange to engage with the dispensing unit (the flange would be capable of engaging with a hypothetical dispensing unit when inserted).
Claim 58: Martin discloses the protrusion being formed as a dot shape (see the portion where 128 meets 129, shown with arrows in fig. 4 below).

    PNG
    media_image1.png
    288
    658
    media_image1.png
    Greyscale


Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Claims 7 and 9: Martin does not disclose the longest dimension of its packet being less than 3 or 1.5 inches.
However, it would have been obvious to one of ordinary skill in the art to size the packet of Martin to be suitable for the shape or amount of food to be kept therein. See also MPEP § 2144.04.IV.A. regarding changes in size.
Martin does not explicitly disclose its packet being formed with an average draft angle between the flange and the packet bottom being less than about 5 degrees. Fig. 4 of Martin, if understood as to scale, suggests that the average draft angle would be greater than 5 degrees.
However, it would have been obvious to one of ordinary skill in the art to decrease the average draft angle to less than 5 degrees either to increase the volume within the packet of Martin, or to reshape the packet of Martin by narrowing it. 
Claim 21: Martin does not disclose the aspect ratio of the thermoformed packet being 1.5:1.
However, it is within the purview of one of ordinary skill in the art to select a basic overall shape of a packet, and it would have been obvious to one of ordinary skill in the art to, for example, increase the length of the packet of Martin to a ratio of 1.5:1 compared to its width or depth if suitable for the type of ingestible materials stored within.
Claims 28, 29, 31, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Huffner et al. (US Pat. 9,096,346).
Claim 28: Martin does not disclose its packet lidstock being scored to facilitate opening.
However, perforated lidstocks are well known, as for example shown in Huffner (lid 20, score lines 30, 32).
It would have been obvious to one of ordinary skill in the art to implement the score features taught by Huffner to make it easier for a user to remove the lidstock of Martin.
Claims 29 and 52: Martin modified by Huffner discloses the packet lidstock being peelable (Huffner: see figs. 6B–7B).
Claim 31: Martin modified by Huffner discloses the packet lidstock being scored on at least two sides (Huffner is scored on all sides, and the same would be applied to Martin).
Claims 43–45 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Husband et al. (US Pub. 2014/0174300).
Claims 43 and 44: Martin does not disclose a packaging unit being a sleeve element.
However, Husband is directed to a similar apparatus (10) and discloses a packaging unit being a sleeve element (91, 93, see fig. 11).
It would have been obvious to one of ordinary skill in the art to use the sleeve packaging unit of Husband to package the packets of Martin.
Claims 43 and 45: Martin does not disclose a packaging unit being a box element.
However, Husband is directed to a similar apparatus (10) and discloses a packaging unit being a box element (see figs. 11 and 12; see para. 33 discussing “Packagings 91, 95,” “gift-boxes,” “cardboard box”).
It would have been obvious to one of ordinary skill in the art to use the box packaging unit of Husband to package the packets of Martin.
Claims 43, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Erickson et al. (US Pat. 5,243,164).
Claims 43 and 46: Martin does not disclose a packaging unit being a bag element.
However, Erickson discloses a similar apparatus (10 in fig. 26; 70 in fig. 27) and a packaging unit being a bag element (102, figs. 26 and 27).
It would have been obvious to one of ordinary skill in the art to use the bag packaging unit of Erickson to package the packets of Martin.
Claim 48: Modified as per claims 43 and 46 above, Erickson disclose the plurality of packets being nested in an abutting manner within the packaging unit (see either fig. 26 or 27).
Claim 49: Modified as per claims 43 and 46 above, Erickson discloses the packaging unit comprising at least 6 packets (count element 70 in fig. 27).
Claims 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Fu et al. (US Pub. 2013/0025466).
Martin does not disclose discloses the plurality of packets being stored within a packaging unit in an alternating orientation.
However, Fu is directed to a packet (100) and discloses a plurality of these packets being stored (fig. 21B) within a packaging unit (2100, 2105) in an alternating orientation (see the alternating orientation of the packets in 2100).
It would have been obvious to one of ordinary skill in the art to use the alternating orienting packaging unit of Fu to package the packets of Martin.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Mutschler et al. (US Pub. 2016/0317985).
Martin does not disclose that its packet is made from materials that comprise a biodegradable polymer and/or a biocompostable polymer.
However, using a biodegradable polymer construct these sorts of packets is well known, and is for example disclosed in Mutschler (para. 42, “biodegradable polymer”), and it would have been obvious to one of ordinary skill in the art to construct the packet of Martin from the biodegradable polymer of Mutschler given its suitability for these types of food-related packets. MPEP § 2144.07.
Claims 59, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Empl et al. (US Pub. 2016/0242594).
Claim 59: Martin does not disclose its packet comprising a visual indicator.
However, Empl discloses a similar packet (2) comprising a visual indicator (QR code 60).
It would have been obvious to one of ordinary skill in the art to add the visual indicator of Empl to the packet of Martin to allow a user to understand certain information about the packet.
Claim 61: Martin does not disclose its packet comprising a label applied to a bottom of the packet, one of the sides of the packet or on the lidstock of the packet.
However, Empl discloses a similar packet (2) comprising a label (QR code 60) applied to a lidstock of the packet (25, see fig. 1a).
It would have been obvious to one of ordinary skill in the art to add the visual indicator of Empl to the lidstock of Martin to allow a user to understand certain information about the packet.
Claim 62: Martin does not disclose its packet being labeled on both the lidstock and the bottom of the packet.
However, Empl discloses a similar packet (2) with a label (e.g. 60) that can be applied on either a lidstock (25, see fig. 1a) or a bottom of the packet (para. 22, “arranged on the outer side of the capsule bottom”). One of ordinary skill in the art would have recognized that having a label on both the lidstock and bottom of the packet would allow the information therefrom to be communicated to a user with the packet in different orientations.
Therefore, it would have been obvious to one of ordinary skill in the art to add the label of Empl on both the lidstock and the bottom of the packet of Martin to allow a user to understand certain information about the packet when the packet is in different orientations.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Wickre (US Pat. 4,762,229).
Martin does not disclose a tactile indicator.
However, Wickre discloses similar beverage container (10) with a tactile indicator (48; see the braille embodiment discussed in col. 9, lns. 31–43).
It would have been obvious to one of ordinary skill in the art to add the tactile indicator of Wickre to the packet of Martin to allow a user to understand information about the packet via touch.

Allowable Subject Matter
To further the claims towards allowability, the Office advises Applicant against amending the claim solely by striking the term “convex” to resolve the § 112(a) rejection, while adding functional language like what was discussed during the recent interview, since prior art with projections that function as claimed are, in general, known (e.g. Mock et al., US Pub. 2016/0233921, with lugs 18). Given that the newly discovered Martin reference arguably discloses a dot-like or wart-like protrusion where 128 meets 129, and that the present claim function language regarding engaging the dispensing unit is broad, the Office suggests using both structural and functional language to define over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Held (US Pub. 2020/0231375), Vlodek (US Pat. 6,959,841), Dijkstra et al. (US Pub. 2018/0290824).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761